Action to recover damages for personal injuries sustained in stepping from defendant’s railroad train to a retaining wall at the time of an emergency *826due to a storm. Judgment reversed on the law, with costs, and complaint dismissed on the law, with costs, on the ground that plaintiff was guilty of contributory negligence as a matter of law. Appeal from order denying defendant’s motion to set aside the verdict and for a new trial dismissed, without costs. Johnston, Adel and Taylor, JJ., concur; Lazansky, P. J., and Close, J., dissent and vote to affirm the judgment and order on the ground that the case presented issues of negligence and contributory negligence to be decided by the jury.